           Case 1:17-cv-00461-EPG Document 26 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIZABETH ANNE ANGLEN,                             No. 1:17-cv-00461-EPG
12                        Plaintiff,                     ORDER FOR PLAINTIFF’S COUNSEL TO
                                                         SHOW CAUSE WHY PLAINTIFF’S
13             v.                                        COUNSEL SHOULD NOT BE SANCTIONED
                                                         FOR FAILING TO COMPLY WITH COURT
14    ANDREW SAUL, Commissioner of Social                ORDER
      Security,
15                                                       TWENTY-ONE DAY DEADLINE
                          Defendant.
16

17            On September 30, 2020, the Court granted Plaintiff’s counsel, Cyus Safa of the Law

18   Offices of Lawrence D. Rohlfing (“Safa”), $2,400 of attorneys’ fees pursuant to 42 U.S.C. §

19   406(b). (ECF No. 25). In its order, the Court noted that Safa did not properly redact Plaintiff’s

20   Social Security number in his motion for attorney’s fees. (Id. at 4-5). The Court sealed those

21   filings and ordered: “Within seven days of the date of this Order, Plaintiff shall re-file such sealed

22   documents, and such filings shall comply with Federal Rule of Civil Procedure 5.2(a) and Local

23   Rule 140(a).” (Id. at 5).

24            More than seven days have passed since the Court entered that order, and neither Plaintiff

25   nor Safa has refiled those documents with proper redactions.

26   ///

27   ///

28   ///
                                                        1
       Case 1:17-cv-00461-EPG Document 26 Filed 10/14/20 Page 2 of 2


 1          Accordingly, it is HEREBY ORDERED that within twenty-one (21) days from the date of

 2   this Order, Safa shall show cause why Safa should not be sanctioned for failing to comply with

 3   the Court’s Order to re-file the sealed documents.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     October 14, 2020                           /s/
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
